Citation Nr: 0217663	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  98-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for postoperative 
arthrotomy and relaxation, lateral and internal cruciate 
ligaments, right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
postoperative residuals of the right knee.  By a July 1998 
RO decision, the veteran's rating was increased from 10 to 
20 percent.  In December 2000, the Board remanded the claim 
to the RO for further development.  In August 2002, the 
Board conducted additional evidentiary development.  67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  The issue of the evaluation 
assigned for the veteran's limitation of motion was 
addressed by the Board in August 2002.


FINDING OF FACT

The veteran's postoperative residuals of the right knee 
consist of severe instability.


CONCLUSION OF LAW

Right knee postoperative arthrotomy and relaxation, lateral 
and internal cruciate ligaments is 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1976 to June 
1977.

By an October 1977 RO decision, service connection for post-
traumatic, postoperative sequale, arthrotomy of the right 
knee with recurrent strain and subpatellar chondromalacia 
was granted, and a 0 percent rating was assigned.

By an October 1978 RO decision, the veteran was granted a 
temporary total rating based on right knee surgery; 
thereafter, a 10 percent rating was assigned. 

In April 1997, the veteran indicated he wanted a higher 
rating for his right knee disability. 

A June 1998 VA examination report shows that the veteran 
reported that he took Motrin to relieve his right knee 
stiffness and pain.  He also said he had morning swelling.  
Occasionally, he said, his knee popped out of place and was 
unstable.  He said that his knee instability caused him to 
fall if his weight happened to be on the other extremity.  
On examination, it was noted that the veteran had a lax 
anterior cruciate ligament, and there was slight laxity in 
both the medial and lateral collateral structures with the 
knee completely extended.  The impressions were:  1) 
multiple remote surgical procedures of the right knee, 2) 
right anterior cruciate ligament repair attenuation, and 3) 
medial and posteromedial ligamentous instability.  

By a July 1998 RO decision, the veteran's rating for his 
right knee disability was increased from 10 to 20 percent. 

At a September 2000 Video Conference hearing, the veteran 
reported that he utilized a brace on his right knee. 

In a September 2000 statement, T.M.W., M.D., indicated that 
the veteran wore a right knee brace, and complained of 
clicking, grinding, and instability.  On examination, the 
veteran had hypermobility of the patella and a marked bony 
prominence over the medial component.  He had significant 
medial instability.  The impression was marked advanced 
osteoarthritis of the right knee with medial and anterior 
ligamentous instability.  It was noted that (on palpation) 
he had significant loss of the cartilage and soft tissue 
ligamentous structures, and there was significant audible 
clicking and grinding with movement.  It was concluded that 
the veteran had advanced deterioration of the right knee.

An April 2001 VA examination report shows that the veteran 
had positive anterior and posterior drawer signs.  There was 
more laxity on the left side as opposed to the right.  
Torsional testing did not produce impingement.  A 
retropatellar creak was present.  There was no knee joint 
effusion.  X-rays were noted as showing small spurs on the 
superior and inferior margin of the patella.  Femoral 
chondral irregularity was seen in the profile on the lateral 
projection.  Narrowing of the medial joint spaces was 
present.  Irregularities were noted in both the medial 
epicondylar and medial upper tibial plateau areas, 
corresponding to the origin and attachment of the medial 
collateral ligaments.  The impressions were right knee 
remote triad injury, remote surgery (open and arthroscopic), 
ligamentous laxity (medial collateral and cruciate), and 
severe degenerative arthritis.  It was concluded that the 
veteran had marked functional loss and limitation secondary 
to his right knee condition.  It was also noted that he had 
a loss of range of motion of the right knee and instability. 

A September 2002 VA examination report shows that the 
veteran indicated he had an interval history of having 
episodes of locking of the right knee, which were prevented 
through the use of a Donjoy brace.  He reported that if he 
stood for 15 to 20 minutes his knee began to wobble, swell, 
and become painful.  At night, when he rolled in bed, he 
said his joint would rearrange and pop, causing him to 
awaken and be in discomfort.  On examination, it was noted 
that the veteran was wearing a Donjoy brace.  There were no 
signs of effusion.  He had a poorly developed vastus 
medialis.  There was slight retropatellar grading.  His 
Lachman's and Drawer's signs were positive.  With his knee 
slightly flexed at 15 to 20 degrees, there was marked 
looseness in both the medial and lateral collateral 
ligaments.  With the knee brought into complete extension, 
there was still remaining laxity of the medial collateral 
structures which permitted some actual separation of the 
medial joint compartment components under stress.  On 
performing the Drawer's sign, he had a forward migration of 
an estimated 7 to 8 mm of the tibia.  It was noted that the 
findings represented the end effects of a tear or 
attenuation of both the medial and collateral ligaments of 
the right knee joint.  A greater degree of attenuation was 
present in the medial structures.  It was also felt that 
there was some associated injury to the posterior medial 
capsule as well as the anterior cruciate ligament.  It was 
concluded that the veteran had reached the endpoint of 
healing, and that his right knee was unstable. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 
174 (per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
veteran was properly notified of the outcome of the July 
1997 rating decision and of the reasons and bases for the 
denial of his claim.  The Board concludes that the 
discussions in the rating decision, SOC (issued in July 
1998) and SSOC (issued in May 2001) informed the veteran of 
the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  The 
rating decision, SOC, and SSOC also informed the veteran of 
the evidence that was considered. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran's private and VA medical records have 
been obtained.  He has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The veteran was 
afforded multiple VA examinations in June 1998, April 2001, 
and September 2002 which address the severity of his right 
knee disability.  In sum, VA has done everything reasonably 
possible to assist the veteran, and the evidence on file is 
adequate to evaluate his claim for a higher ratings for 
postoperative residuals of the right knee.  Various letters 
informed him that the case was ready for Board review and 
that he could not reasonably expect further development of 
his claim.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case. 
 
Initially, it is noted that the Board recently reviewed the 
veteran's rating for his service-connected degenerative 
joint disease of the right knee in an August 2002 decision, 
and determined that he was entitled to no more than a 10 
percent rating.  In the August 2002 decision, the Board 
applied 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261.  As such, the Board need not 
revisit such matters in the following decision.  It is noted 
that the issue presently before the Board concerns the 
degree of the veteran's right knee instability, which is a 
separate matter.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A review of the medical evidence on file shows that when the 
veteran was examined in June 1998, for VA compensation 
purposes, he reported he had right knee instability and that 
such caused him to fall on occasion.  It was objectively 
noted that he had a lax anterior cruciate ligament, and 
slight laxity of the medial and collateral structures.  The 
impressions included medial and posteromedial ligamentous 
instability.  In a September 2000 statement, a private 
physician indicated that the veteran had hypermobility of 
the patella, and significant medial instability.  The 
impressions included medial and anterior ligamentous 
instability, and it was noted that he had a significant loss 
of the cartilage and soft tissues of the ligamentous 
structures.  Similarly, an April 2001 VA examination report 
shows that the veteran had laxity of the medial collateral 
and cruciate ligaments.  Finally, a September 2002 VA 
examination report reflects that the veteran reported having 
episodes of right knee locking.  On examination, it was 
noted he had marked looseness in both the medial and lateral 
collateral ligaments.  It was noted that when his right knee 
was brought into complete extension, he had some remaining 
laxity of the medial collateral structures which permitted 
some actual separation of the medial joint compartment 
components under stress.  It was noted that the objective 
findings represented the end effects of a tear or 
attenuation of both the medial and collateral ligaments.  It 
was also determined that there was some associated injury to 
the posterior medial capsule as well as the anterior 
cruciate ligament.  It was concluded that the veteran's 
right knee was unstable. 

In sum, the Board concludes that the aforementioned findings 
are productive of a 30 percent rating based on severe 
instability of the right knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In this regard it is noted that the 
veteran's subjective complaints of repeated episodes of 
locking and severe instability are supported objectively by 
various VA examinations and private medical evidence which 
show marked looseness of the right knee ligaments, 
hypermobility of the patella, and significant ligamentous 
laxity.  Finally, it is noted that a 30 percent rating is 
the maximum evaluation under Diagnostic Code 5257; as such, 
this is a full grant of benefits on appeal. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 30 percent rating for postoperative 
arthrotomy and relaxation, lateral and internal cruciate 
ligaments, right knee, is granted, subject to the 
controlling regulations applicable to the payment of 
monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

